HAEPEE, Judge.
Appellant was convicted of selling intoxicating liquors in prohibition territory.
*116In the motion for a new trial appellant claims to'have discovered additional testimony. In the absence of a statement of facts it is impossible for us to determine whether or not this alleged newly discovered testimony would be material. The trial judge evidently held it was not in overruling the motion for a new trial, and we can not say he erred with no record of the evidence heard on the trial, nor on the motion before us.
The judgment is aErmed

Affirmed.